Case 2:18-cv-15685-KM-JBC Document 28 Filed 09/04/19 Page 1 of 2 PageID: 101




                          UNITED STATES DISTRICT COURT
                                    FOR THE
                             DISTRICT OF NEW JERSEY

  KEITH FINN,                                      )
                                                   )
                         Plaintiff,                )
                                                   )
         v.                                        ) Case No.: 2:18-CV-15685-KM-JBC
                                                   )
  CONVERGENT OUTSOURCING et al,                    )
                                                   )
                         Defendant.                )
                                                   )

                                 STIPULATION TO DISMISS

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

  Keith Finn (“Plaintiff”) and Defendant Convergent Outsourcing, Inc. (“Defendant”)

  hereby stipulate that any and all claims Plaintiff asserted against Defendant in this action

  shall be dismissed in their entirety with prejudice. Each party shall bear their own

  attorneys’ fees and costs incurred in this action as they relate to Plaintiff’s claims against

  Defendant. Plaintiff’s claims against Defendants First Contact, LLC and Alorica, Inc.

  f/k/a EGS Financial Care, Inc. shall not be affected by this stipulation.


  /s/ Dinesh U. Dadlani                          /s/ Amy L. Bennecoff Ginsburg
   Dinesh U. Dadlani, Esq.                          Amy Lynn Bennecoff Ginsburg
   Segal McCambridge Singer &                       Kimmel & Silverman, P.C.
   Mahoney, LTD                                     30 E. Butler Pike
   15 Exchange Place, Suite 1020                    Ambler, PA 19002
   Jersey City, NJ 07302                            Phone: 215-540-8888
   Phone: 201-209-0393                              Fax: 215-540-8888
   Email: ddadlani@smsm.com                         Email: teamkimmel@creditlaw.com
   Attorney for Defendant Convergent                Attorney for Plaintiff
   Outsourcing, Inc.

   Date: September 4, 2019                         Date: September 4, 2019
Case 2:18-cv-15685-KM-JBC Document 28 Filed 09/04/19 Page 2 of 2 PageID: 102




                              CERTIFICATE OF SERVICE

                I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and

  correct copy of the Stipulation of Dismissal in the above-captioned matter, upon the

  following via CM/ECF system:

                                 Dinesh U. Dadlani, Esq.
                              Segal McCambridge Singer &
                                     Mahoney, LTD
                              15 Exchange Place, Suite 1020
                                  Jersey City, NJ 07302
                                  Phone: 201-209-0393
                               Email: ddadlani@smsm.com
                   Attorney for Defendant Convergent Outsourcing, Inc.

                           JONATHAN ROTENBERG, ESQ.
                         KATTEN MUCHIN ROSENMAN LLP
                                575 MADISON AVENUE
                                 NEW YORK, NY 10022
                                  Phone: 212-940-6405
                        Email: jonathan.rotenberg@kattenlaw.com
                        Attorney for Defendant First Contact, LLC

                                CINDY D. SALVO, ESQ.
                                THE SALVO LAW FIRM
                                  185 Fairfield Avenue
                                       Suite 3C/3D
                                 West Caldwell, NJ 07006
                                  Phone: 973-226-2220
                                   Fax: 973-900-8800
                            Email: csalvo@salvolawfirm.com
                           Attorneys for Defendant Alorica, Inc.

   Dated: September 4, 2019                   /s/ Amy L. Bennecoff Ginsburg
                                              Amy Lynn Bennecoff Ginsburg, Esq.
                                              Kimmel & Silverman, P.C.
                                              30 E. Butler Pike
                                              Ambler, PA 19002
                                              Phone: 215-540-8888
                                              Fax: 215-540-8888
                                              Email: teamkimmel@creditlaw.com
                                              Attorney for the Plaintiff
